 INTL.LONGSHOREMEN'S ASSN.659International Longshoremen's Association,AFL-CIO;InternationalLongshoremen'sAssociation, Local333,AFL-CIO; InternationalLongshoremen'sAssociation,Local953, AFL-CIO; InternationalLongshoremen'sAssociation,Atlantic Coast Dis-trict,AFL-CIOandShipside Packing Company,Inc. Case 5-CC-812-1 ,2, -3, -4 =December 30, 1976DECISION AND ORDERBY CHAIRMAN MURPHY ANDMEMBERSFANNING AND PENELLOOn May 5, 1976, Administrative Law Judge CharlesW. Schneider issued the attached Decision in thisproceeding. Thereafter, Respondents filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in_ this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefsand has, decided to affirm the rulings, findings, andconclusions' of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations = Act,, as amended, the National LaborRelations Board adopts as its Order the recommend-1The Administrative Law Judge erroneously identifies Thomas Hart asthe business agent for Respondent Local 333. In fact,his name isMichaelHartand he is the business agent for Respondent Local 953 Respondentscontendthat since Hart is not an agent for Respondent Local 333 and thereis nodirect evidence of its involvement the complaint allegations should bedismissedas to Respondent Local 333. Respondent Local 333, whichrepresentsthe employees who seek the disputed work, is a direct beneficiaryof the activities of Respondent Local 953, Respondent Atlantic CoastDistrict,and Respondent International found to be illegal herein. Also, thecollective-bargainingagreementwhich is'the basis of the Respondents' claimfor the work was negotiated by Respondents International and AtlanticCoast District on behalf of Respondent, Local 333 as well as the otheraffiliated locals at theBaltimoreport. Respondent Local 333's president,Walter Kwarta, is amemberof the container committee established by theagreementto enforcethe rules on containers,and as such was aware of theactivities of the otherRespondents.Yet, Respondent Local 333 made noeffortto discourageor disclaim those activities. Rather, it was the ILAmembers of the container committee(presumably including Kwarta) whoordered that cargo packed by Shipside be "scrutinized," causing delays wehave foundillegal.On the basis of the above, we find that Respondent Local333 was aware of the activities, knew they were on behalf of the employees itrepresents,and, therefore,is responsiblefor the activities found illegalherein.SeeUnitedAssociationofJourneyxmen and Apprentices of the Plumbingand Pipe Fitting Industry of the United States and Canada, AFL-CIO, LocalUnion No. 280, et al. (Aero Plumbing Co.),184 NLRB 398 (1970).227 NLRB No. 98ed Order of the Administrative Law Judge andhereby orders that the Respondents, InternationalLongshoremen'sAssociation,AFL-CIO; Interna-tional Longshoremen's Association, Local 333, AFL-CIO; International - Longshoremen'sAssociation,Local 953, AFL-CIO; International Longshoremen'sAssociation, Atlantic Coast District, AFL-CIO; theirofficers, agents, and representatives, shall take theaction set forth in the said recommended Order.DECISIONSTATEMENT OF THE CASECHARLES W. SCHNEIDER, Administrative Law Judge: OnOctober 6, 1975, pursuant -to the National Labor RelationsAct, 29 U.S.C. 15,et seq.,Shipside PackingCompaiiy, Inc.,theCharging Party," filed unfair labor practice chargesagainst International Longshoremen's Association, AFL-CIO, against the Association's Locals 333 and 953, and alsoagainstAtlantic Coast District of the Association. TheAssociation,its locals, and the District are herein collective-ly called Respondents. On January 14, 1976, the RegionalDirector for Region 5 issued a complaint and notice ofhearing alleging that the Respondents had engaged inunfair labor practices in violation of Section (8)(b)(4)(i) and(ii)(B) of the Act. On January 26, 1976, the Respondentsduly filed their answer denying the commission of unfairlabor practices.Upon due notice, a hearing was held before me inBaltimore,Maryland, on February 9-13, 1976. All partiesappeared and were afforded full opportunity to participate,to introduce and to meet material evidence, and to engagein oral argument. On February 18, 1976, the hearing wasclosed by order. During the course of the hearing, thecomplaint was amended over the objection of the Respon-dents to allege additional - unfair labor practices. TheRespondent was provided the additional time it requestedto meet those allegations.Motion by the Respondents todismiss the complaint is denied.Briefs were filed by all parties on April 12, 1976, and havebeen considered.Upon the entire record in the case, the briefs, and frommy observation of the witnesses, I make the following:FINDINGS OF FACT1.JURISDICTIONShipside Packing Company, Inc.,, a Pennsylvania corpo-ration which operates facilities in Baltimore, Maryland, andvarious other locations, is engaged in the business ofconstruction of specialized wooden boxes into which itpacks freight for customers for shipment to foreign ports byoceangoingvessels.During the past 12 months, a represen-tative period, Shipside has, shipped goods and materialsvalued in excess of $50,000 in interstate commerce to pointsoutside the State of Maryland.-Steamship Trade Association of Baltimore, Inc. (hereincalledSTA) is an organization composed of - varioussteamship lines and steamship agencies doing business in 660DECISIONSOF NATIONALLABOR RELATIONS BOARDtheBaltimore,Maryland, port area. It exists for thepurpose, among others, of bargaining collectively on behalfof its employer member with labor organizations, including,but not limited to, Respondents, concerning wages, hours,working conditions, and other conditions of employment ofthe employees of its employer-members. Among the em-ployer-members of STA are I.T.O. Corporation of Balti-more (herein called I.T.O.) and Atlantic Container Lines,Inc. (herein called Atlantic).Prudential Grace Lines, Inc., and Atlantic are corpora-tions engaged in the transportation of cargo, includingcontainerized cargo, in interstate and foreign commerce, byoceangoing vessels.I.T.O. is a Maryland corporationengaged as a contracting stevedore in the loading andunloading of oceangoing vessels.During the past 12 months, a representative period,employer-members of STA received in excess of $1 millionfrom the transportation of cargo in interstate and foreigncommerce.-At all times material herein, Shipside, employer-membersof STA, and Prudential, and each of them has been an"employer" as defined in Section 2(2) of the Act, engagedin "commerce" and in operations "affecting commerce" asdefined in Section 2(6) and (7) of the Act, respectively.II. THE LABORORGANIZATIONSAt all times material herein, Respondent International,Respondent District Council, Respondent Locals 333 and953, and Petroleum, Construction, Tankline Drivers andAllied Employees Local Union No. 311, affiliated withInternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, and each of themhas been a labor organization within the meaning ofSection 2(5) of the Act.III.THE UNFAIRLABOR PRACTICESA.BackgroundCouncil of North Atlantic Shipping Associations (CO-NASA)is an organizationof employer shipping groups, ofwhich STAis one,which,at all times material,was a partyto a collective-bargaining agreementwith InternationalLongshoremen'sAssociation,AFL-CIO (ILA), coveringlongshorework performed for employer-members of CO-NASA at portsalong a portionof the UnitedStates eastcoast,includingthe Port ofBaltimore,Maryland. STAconsists of steamship lines,steamship agencies,and con-tract stevedoring companiesoperating in theBaltimorePort area. STA, ILA, ILA's Atlantic Coast District, andvarious ILAlocals in the Baltimore Port area,are alsounder collective-bargaining contract,both through theagreementbetween CONASA -and ILA,and supplementa-ry agreements affecting Baltimore.The various localcontracts are effective October 1, 1974, throughSeptember30, 1977.As a consequenceof the CONASAagreement,members ofSTA and constituent bodies of the ILA inBaltimoreare also bound by the CONASA-ILA rules oncontainers,explained hereinafter.I.T.O:Corporation,a stevedoringcompany,is a mem-ber of STA and bound bythe termsof the contracts.Shipside is a wholly owned subsidiary of Lavino ShippingCompany. Lavino is a member of STA, and accordinglyalso a party to the collectiveagreement.B.Shipside's BusinessShipside is an export packer. Its business in Baltimore isthe construction and packing, off the piers, of specializedwooden boxes and crates forits customersfor the purposeof havingthe customers'goods transported overseas fromthe Port ofBaltimoreby shipping companies. Shipside isnot a member of STA and is not a party to the CONASA orSTA collective-bargainingagreements.Shipside's employ-ees are represented for the purposes of collective bargainingby IBT Local No. 311, pursuant to contract effective May1, 1974, and expiring April 30, 1977.Shipside boxes both general cargo and machinery. Theboxes it constructs are of assortedsizes,varying from a fewto thousands of cubic feet, depending upon the nature ofthe shipment. Each box or crate is constructed by Shipsidefrom scratch to accommodate the particular shipment. Thegoods of onlyone customerare inserted into a box. Theboxing orcrating,and the packing, are prepared inaccordance with the shipping and climatic conditions towhich the shipment may be expected to be exposed duringthe journey, and perhaps for a substantial period of timeafter arrival at its destination. This preparation may includethe use of desiccants and other preservatives. The boxes orcrates are never usedagainby Shipside.Shipside's customersare secured through itsown salesstaff.The goods to be shipped are sent directly to Shipside,either by the customer or by the persons from whom thecustomerhas purchased them. After packing, the boxes orcrates aredelivered to a pier where longshoremen, membersof ILA, load them onto a ship or pack them into a largercontainer for shipment. Selection of the shipping companywhich will transport the goods from the pier to the ultimateport is made by Shipside's customer.Shipside provides abill of lading and a dock receipt, which are later transmittedby Shipside to the customer, along with an invoice.Shipside'scustomer is listed onthe dock receipt as theshipper.-Shipsideis also a licensedpublic warehouse.Shipside has been engaged in this business at theBaltimore Port since April 1, 1968, when it purchased thefacilitiesof George Transfer and Rigging Co., whichperformed the same type of work.At least one other employer in theBaltimore area,Davidson Transfer and Storage Company, has performedthe same type of work as Shipside for the past 20 or moreyears.C.The Container RulesThe development of "container rules" in U.S. east coastshipping is described in detail in the Decision of the Boardand of the Administrative Law Judge in the case ofInternational Longshoremen's Association,AFL-CIO (Con-solidatedExpress,Inc. and TwinExpress, Inc.)221 NLRB956 (1975).That history,as to the east coast in general, maybe summarized as follows: INTL. LONGSHOREMEN'S ASSN.661Prior to World War II, break-bulk or general cargo whichwas shipped for export was loaded onto ships by longshore-men piece by piece. During World War II, the U.S. militarymoved material overseas in boxes prepared by itself.Thereafter, private shippers and carriers began to utilizelarge containers, generally reusable, for the shipment ofgoods, frequently intermixing the goods of more than oneshipper in a particular container. The use of such containersreduced the number of units that longshoremen loaded onships. A strike in the Port of New York in 1959 protestingthe use of containers resulted in an agreement givingemployers there the unrestricted right to use containers.However, subsequent increase in the utilization, and size, ofcontainers following 1959, including the development ofships specifically designed to carry large containers, con-tributed to further decrease in unit handling by longshore-men. Disputes resulted, during which containers in the NewYork Port were stripped and restuffed (unloaded andreloaded) by longshoremen.Ultimately the ILA andCONASA entered into a collective-bargaining agreementcontaining rules and conditions covering handling ofcontainers, known as the container rules, which gave theILA the right to strip containers which were less than full,or containers containing consolidated loads (those contain-ing the goods of more than one shipper), where theconsignor was not the beneficial owner of the outgoingcargo and it originated at a point within a 50-mile radius ofthe port.The container rules are applicable to the Port of Balti-more.In the Port of Baltimore there appears to have been nosubstantial use of containers until the early sixties. Untilthen, individual items sent to the pier for export wereplaced by longshoremen on a pallet, dish, or in a net,hoisted into the hold of the ship, and then individuallystowed.,In 1975 longshoremen in Baltimore began to exertpressure to secure certain export packing work for thelongshoremen.D.The IssuesThe basic issue is whether the ILA can legally requiregeneral (or break-bulk) cargo, now packed for export offthe Baltimore piers by Shipside, to be packed by longshore-men on the Baltimore piers. There is also issue as towhether Shipside, as a subsidiary of Lavino ShippingCompany, is contractually bound by the container rules.Additionally, there is issue as to whether the stoppage bythe ILA of certain shipments of Shipside constitutedpermissible detention to ascertain whether the shipmentcomplied with the container rules.In summary, the contentions of the General Counsel andShipside are that the Respondents unlawfully sought toacquire new work; the Respondents' defense is that theiractivities constituted permissible work preservation.The shipments which are the subject of the disputeinvolve only general cargo packed in the wooden boxes,1A dish is a flat wooden device with holds on each comer for lifting. Apallet is a similar rectangular device.2The factsas to this incident areconsidered only for backgroundand not the crating of machinery, or special preparation forthe rigors of climate.E.The Incidents1.March 1975: the Morrison-Knudsen metalcontainers2InMarch 1975,Morrison-Knudsen, a customer ofShipside, sent some 32 empty metal containers to,Shipsideto be packed with Morrison-Knudsen goods for export.Shipside packed the containers and delivered them to thepier.After 25 had been loaded aboard ship, the ILAstopped the operation, on the ground that the stevedoringcompany, Chesapeake Operating Company, a signatory tothe collective-bargaining contract, and (like shipside) awholly owned subsidiary of Lavino, had violated thecontainer rules since the containers were packed by non-ILA labor within a 50-mile radius of the port area. The 25containers aboard ship were permitted to sail. However,Chesapeake was held by a joint employer-ILA committee,established under the contract to police the container rules,to have violated the rules, and Chesapeake was fined$25,000. The seven containers which had not been takenaboard ship were stripped and restuffed by ILA personnel,and forwarded on the next available ship.2.Thomas Hart's instructions to HoeflerAt some undisclosed time prior to September 25, 1975,but presumably between March and mid-July, ThomasHart, business agent of Respondent Local 333, instructedJohn E. Hoefler, chief clerk of I.T.O., and a member ofRespondent Local 953, to "hold"anyboxes brought to thepier by Shipside Packing.3.TheMorrison-Knudsen wooden boxesIn July and early August 1975, other .goods of Morrison-Knudsen, which had been packed by Shipside in woodenboxes, were detained at the pier by the ILA upon the ILA'sclaim that they were containers built for the purpose ofcircumventing the container rules. These boxes weresubsequently released following issuance of a restrainingorder by the Federal court.4.The U.S. Lines shipmentOn August 9, 1975, a United States Lines ship carryingsome 20 steel containers owned by United States Linesarrived in the port of Baltimore. Inside these containerswere goods of the York-Borg-Warner Company, which hadbeen shipped by York from the west coast to Shipside forexport packing in wooden boxes. As intercoastal shipments,these containers were exempt from the container rules.However, upon arrival in Baltimore the containers weredetained by the ILA. The ILA's contention was that, sincethe goods were to be packed for export, the movement wasnow foreign commerce and no longer domestic, and that insuch a circumstance the container rules did not permitpurposes. The incident itself occurred more than 6 months prior to the filingof thecharge. See Sec.10(b) of the Act. 662DECISIONS OF NATIONAL LABOR RELATIONS BOARDShipside to perform the packing. This shipment wasultimately released as a result of the - issuance of therestraining order referred to above with respect to theMorrison-Knudsen cargo.From then until November 1975 a number of York-Borg-Warner-shipments by Shipside were held on the piers onorders of ILA officials, under circumstances to be de-scribed. The Respondents assert that the purpose of thesedetentions was to determine whether they involved goodsfrom the August 9 shipment via United States Lines, whosepacking by other than ILA labor would, in the Respon-dents' view, violate the container rules.5.The York-Board-Warner export shipmentsa.The September 5 Stonewall Jackson incidentOn September 5, 1975, a York-Borg-Warner shipmentpacked by Shipside was sent to Pier 11, Canton inBaltimore. The shipment consisted of a number of cartonsand crates of medium size, at least two large wooden boxes,and two drums of freon. The shipment was held up at thepier on orders of ILA's business agent, Hart. This informa-tion was not conveyed to Shipside until September 15. Theshipment was scheduled to be loaded on theStonewallJackson,a Waterman Steamship Company vessel.The disposition of this shipment is discussed later.b.The September 10, 1975, meeting betweenShipside and the ILAAs a result of the above-described Morrison-Knudsenand York-Borg-Warner incidents, representatives of Ship-sideand of the_ ILA met, at Shipside's request, onSeptember 10, 1975, to discuss the situation. Shipside wasrepresented by its president,Muldoon, and its vice presi-dents, Schwemmer -and Wilson. International Vice Presi-dent Kopp and Representative Richardson represented theILA. Kopp told the Shipsde representatives that the ILAdid not claim the work of crating machinery, buildingboxes, or preparing the shipment for the climatic or otheradverse conditions at the point of destination. However,Kopp said that the work of placing general cargo into boxesconstitutedwork which had traditionally been done bylongshoremen at the pier. Muldoon disputed this. There issome difference of opinion, of no material consequence, asto the outcome of the meeting.3c.The meeting of September 15 or 16Shipside learned of the detention of theStonewall Jacksonshipment on September I5. Thereafter, on or aboutSeptember 17 or 18, 1975, a meeting concerning theproblem was held on the pier attended by William Brown,vice president of I.T.O., ILABusinessAgent Hart, andWilliam Dorsch, general manager of Mar Shipping, thesteamship agent forthe-Stonewall Jackson.In this meeting Hart immediately released all the ship-ment except the two large wooden boxes. As to those, Hartmade two contentions: (1) that they involved goods whichwere part of the intercoastal shipment of August 9, and (2)that they were containers packed with consolidated cargosubject to the container rules, constructed by Shipside inorder to circumvent the rules. Inspection. of the documenta-tion of the shipment disclosed that it was not part of theintercoastal shipment. However, Hart persisted in the ILA'ssecond objection, contending that the wooden boxes shouldhave been packed by ILA men. Eventually, after someargument, Hart released the wooden boxes "under protest."d.The September 26 Santa Barbara incidentOn September 26, 1975, three wooden boxes packed byShipside for York-Borg-Warner, containing air-condition-ing parts, were detained at Pier 11, Canton, pursuant toILA orders. This shipment was scheduled for theSantaBarbara,a Prudential Grace Line ship, to be loaded byI.T.O. employees. The boxes were accepted at the pier, buton September 29, when theSanta Barbarasailed—they werenot aboard due to the refusal of the ILA to load them.e.The September 29 Chieh Shing incidentOn September 29, 1975,a similar York-Borg-Warnershipment by Shipside,consisting of one wooden boxscheduled for loading aboard theChieh Shin&a WatermanSteamship Company vessel,was delivered to the pierwithout incident,for loading aboard shipby I.T.O. employ-ees.The box was held at the pier by the ILA and notreleased until after theChieh Shingsailed.Unwilling to waitfor the next Waterman ship,York-Borg-Warner rebookedthe shipment and it was carried on an Evergreen Line vesselat a later date.f.TheSam Houston incidentDuring the period from September 25 to October 6, 1975,63 wooden boxes constructed and packed by Shipside,containing air-conditioning parts for York-Borg-Warner,were delivered to Pier 11, Canton, for loading on theSamHouston,a Waterman vessel, by ILA employees of I.T.O.On October 6, 1975, Dorsch, Mar shipping manager,advised Shipside that the boxes were detained on order ofBusinessAgent Hart, for determination as to whether theyinvolved cargo from the United States Lines intercoastalshipment. After Dorsch established to Hart's satisfactionthat they were not, Hart released them and the boxes werecarried on theSam Houston.g.The November 6, 1975, Atlantic Crown incidentThe last incident of which there is definitive evidence inthe record occurred on November 6, 1975, and involvedanother shipment of wooden boxes constructed and packedby Shipside for York-Borg-Warner. These were delivered tothe pier on October 31, 1975, for transport aboard theAtlantic Crown,a vessel of the Atlantic Container Lines.TheAtlanticCrownisa container vessel. ILA member-3 Schwemmer and Wilson testified that the meeting ended inconclusively,it to the pier, where the box would be packed by ILA labor. Kopp furtherwithMuldoon telling Kopp that the matter should be settled"in court,"testified that,sometime later,Muldoon telephoned him, suggested awhile Kopp testified that Muldoon tentatively agreed that Shipside wouldcompromise which Kopp would not accept,and then withdrew his tentativeaccede to Kopp's position and bring the box and the articles to be packed inagreement. INTL.LONGSHOREMEN'S ASSN.663employeesof I.T.O. refusedto place theboxes in containerson theAtlanticCrown,and as a consequence the shipmentmissed the sailing date.CONCLUSIONSThe General Counsel and the Charging Party contendthat the Respondents' conduct constituted secondaryaction prohibited by Section 8(b)(4)(i) and (ii)(B) of theAct. The Respondents' basic contention is that they wereengaged inwork preservation, a course of conduct autho-rized byNational Woodwork Manufacturers Association etal v. N.L.R.B.,386 U.S. 612 (1967), andHoustonInsulationContractors Association v. N.LR.B.,386 U.S. 664 (1967).The premise of that contention is that the work done byShipside in packing general cargo is work historically doneby stevedores on the dock, and that-pursuant to what theRespondents contend is a proper construction of thecontainerrules-Shipside was circumventing those rulesand performing work which should properly have beenperformed by ILA members on the Baltimore piers.Alternatively, the Respondents contend that Shipside, as asubsidiary of Lavino Shipping Company, which is asignatory to the Baltimore contract, is bound to have itspackingwork performed under the contract by ILAemployees on the pier. As to the various stoppages of York-Borg-Warner shipments, the ILA contends that, underroutine waterfront practice, the loads were merely detaineduntil their origin could be checked.It is my conclusion that the complaint is sustained by theevidence. The facts disclose that the work performed byShipside, and which the Respondents claim, is work of anature never previously performed by longshoremen at theBaltimore piers, either as a matter of practice or custom.We have seen that historically, and prior to the develop-ment of containerization, general cargo, in various forms ofpackaging, was brought to the Baltimore piers by shippers,and placed by longshoremen on dishes, pallets, or in nets,loaded aboard ship, and stored in the hold in individualfashion. The work now claimed by the ILA is the placing ofthose individualitems in largeboxes or containers wherethatwork has been performed by a company such asShipside on behalf of a customer, and within a 50-mileradius of the pier. The Board has held that in the case ofshipping out of the Ports of Norfolk, Virginia, and NewYork City such export packing was not historically per-formed by longshoremen.InternationalLongshoremen'sAssociation, Local 1248, et al. (U.S. Naval Supply Center),195 NLRB 273 (1972);International Longshoremen's Associ-ation,AFL-CIO (Consolidated Express Inc. and TwinExpress, Inc.), 221NLRB 956 (1975). The facts in theinstant caserequire a similar conclusion as to the BaltimorePort. It is therefore found that the claims of the Respon-dents respecting the work done in Baltimore by Shipsideconstituted attempts to acquire work, not attempts to retainor preserve it. TheNationalWoodworkersandHoustonInsulationcases,and other cases cited by the Respondents,are inapposite here.4The various . incidents related above concerning thedetention at the piers of cargo from -Shipside constitutesovert conduct designed to enforce the Respondents' claims.While the Respondents argue that their-monitoring of theYork-Borg-Warner shipments by Shipside was only for thepurpose of determining whether the shipments were cargofrom the intercoastal shipment of August 9, the evidencediscloses that that was not thesole reasonfor the action.The credited testimony establishes that the detention wasalso pursuant to the claim of the Respondents that theboxes constituted containers and were therefore subject topacking at the pier by ILA labor.The Respondents contend that the action which theyengaged in did notas a matterof law constitute a violationof Section 8(b)(4)(i) and (ii)(B). The Board, however, hasheld to the contrary. In theU.S.Naval Supply Centercase,supra,the ILA engaged in conduct at Norfolk indistinguish-able in principle from that engaged in here. That conductwas found by the Board to constitute a violation of Section8(bX4)(i) and (ii)(B) of the Act. And in theConsolidated andTwin Expresscase,supra,the Board found refusals by theILA to handle cargo because it had been packed off-pier byexport packers to constitute restraint and coercion ofemployers in violation of Section 8(b)(4)(ii) of the Act. Itfollows that similar fmdings must be made here, unless theRespondents are correct in their contention that, by reasonof Shipside's status asa subsidiary of Lavino Shipping Co.,Shipside was under the same obligation as Lavino to havethe work which it performed done on the pier using ILAlabor.We turn now to that contention.A substantial number of the officers and directors ofLavino hold similar positions in Shipside. Shipside's generalday-to-day operations are directed by its general manager,John Ferguson. Shipside and Lavino are separate corpora-tions -and there is no interchange of hourly employeesbetween the- two. Shipside does its own hiring, its laborrelations policies for hourly employees are establishedseparately from those of Lavino, and there is no apparentmingling of function or management, other than as noted,between Shipside and Lavino.In the caseof American Federation of Television and RadioArtists,Washington-Baltimore Local, AFL-CIO (BaltimoreNews American Division The Hearst Corporation),185NLRB 593 (1970), and in the case ofLos Angeles NewspaperGuild, Local 69, et al. (San Francisco Examiner, Division oftheHearst Corporation, et al.),185 NLRB 303 (1970), theBoard held that different divisions of the Hearst Corpora-tion, each separately and independently managed, shouldnot be treatedas a singleentity for the purpose of Section8(b)(4Xi) and (ii)(B) of the Act. The instant case, involvingnot merely different divisions of the same corporation, as inHearst,but separate and independent corporations, ap-pears to me to be governed by the same rule. I thereforefind the Respondents' contention in this respect notsustained.That the detentions represented only a small percentageof the overall cargo shipped by Shipside is not a defense.The incidents were not fragmentary or isolated. There were4At the time of writing,the Consolidated andTwinExpresscase wasthe correctness of the Board's ruling. In the interim the Board's decision ispending before the Second Circuit Court of Appeals for determination as tobinding on me.World Carpets of New York, Inc.,188 NLRB 122 (1971). 664DECISIONSOF NATIONALLABOR RELATIONS BOARDa number of them, and they represented a consistent courseof conduct in the enforcement of an illegal policy.On the basis of the foregoing findings, I conclude that theRespondents induced and encouraged employees to refuseto handle shipments of goods packed by Shipside, andcoerced and restrained Shipside, I.T.O., and other employ-ers to cease handling such shipments.It is further found that by such conduct the Respondentsviolated Section 8(b)(4)(i) and (ii)(B) of the Act.Upon the basis of the foregoing findings and conclusions,and the entire record in the case, and pursuant to Section10(c) of the Act, I issue the following recommended:ORDERSRespondents International Longshoremen's Association,AFL-CIO, International Longshoremen'sAssociation,Local 333, AFL-CIO, International Longshoremen's Asso-ciation,Local 953, AFL-CIO, International Longshore-men's Association, Atlantic Coast District AFL-CIO, theirofficers, agents, and representatives, shall:1.Cease and desist:(a) Inducing or encouraging individuals employed byAtlanticContainer Lines, Inc., I.T.O. Corporation ofBaltimore,Mar Shipping, Prudential Grace Lines, Inc.,Shipside Packing Company, Inc., United States Lines,Waterman Steamship Company, or other persons engagedin commerce or in an industry affecting commerce, toengage ina strike or refusal in the course of theiremploymentto use,manufacture, process, transport, orotherwise handle or work on any goods, articles, materials,or commodities or to perform any services.(b)Threatening, coercing, or restraining any of theabove-named employers or any other person engaged incommerce or in any industry affecting commerce, where anobject thereof is to force or require any of the above-namedemployers, or any other person, to cease using, selling,handling, transporting, or otherwise dealing in the productsof any other producer, processor, or manufacturer, or toceasedoing business with Shipside Packing Company, Inc.,or any other person.2.Take the following affirmative action which willeffectuate the policies of the Act:(a)Notify members of International Longshoremen'sAssociation, Locals 333 and 953, that Respondents have noobjection to loading or unloading cargo that has beenpacked by Shipside Packing Company, Inc.(b)Notify members of International Longshoremen'sAssociation, Locals 333 and 953, that any previous instruc-tions, requests, or appeals which Respondents have madeagainst loading or unloading cargo for or from ShipsidePacking Company, Inc., have been withdrawn.(c)Post in conspicuous places in the Respondents'business offices and meeting halls copies of the attachednoticemarked "Appendix."6 Copies of said notice, onforms provided by the Regional Director for Region 5,shall, after being duly signed by the Respondents represen-tative,be posted by the Respondents immediately uponreceipt thereof, and maintained by them for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to members are customarily posted. Reason-able steps shall be taken by the Respondents to insure thatthe said notices are not altered, defaced, or covered byanyother material.(d)Mail to the Regional Director for Region 5 sufficientsigned copies of the aforementioned notice for posting byAtlantic, I.T.O.,Mar, Prudential, Shipside, United StatesLines, and Waterman, those companies willing, at all placeswhere notices to their respective employees are customarilyposted.(e)Notify the Regional Director for Region 5, in writing,within 20 days from the date of this Order, what steps theRespondents have taken to comply herewith.5 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board,the findings,conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes.6 In the event the Board's Order is enforced by a Judgment of the UnitedStates Court of Appeals, the words in the notice reading "Posted By Order oftheNational Labor Relations Board"shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational LaborRelations Board." INTL.LONGSHOREMEN'S ASSN.665APPENDIXNOTICE ToMEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT (a) engage in,or induce or encourageemployees of Atlantic Container Lines, I.T.O. Corporationof Baltimore, Mar Shipping, Prudential Grace Lines, Inc.,Shipside Packing Company, Inc., United States Lines,Waterman Steamship Company, or any other personengaged in commerce or in an industry affecting commerceto engagein a strike or. a refusal in the course of theiremployment,to use,manufacture, process, transport, orotherwise handle or work onanygoods,articles,materials,or commodities, or to perform any services, or (b) threaten,coerce, or restrainanyof the above-named employers oranyother person engaged in commerce or in an industryaffecting commerce, where an object thereof is to force orrequire any of the above-named employers, or any otherperson,to cease using,selling,handling, transporting, orotherwise dealing in the product of any other producer,processor, or manufacturer or to cease doing business withany other person or with Shipside Packing Company, Inc.WE HEREBYcanceland withdraw any orders or instruc-tions givenour membersor any other individuals not toload or unload shipments to or from Shipside PackingCompany, Inc.WE HEREBYnotify ourmembers,and any other employees or individuals, that we have no objection to theirloading, unloading, or otherwise handling shipments to orfrom Shipside Packing Company, Inc.INTERNATIONALLONGSHOREMEN'SASSOCIATION, AFL-CIO;INTERNATIONALLONGSHOREMEN'SASSOCIATION, LocAL 333,AFL-CIO; INTERNATIONALLONGSHOREMEN'SASSOCIATION, LOCAL 953,AFL-CIO; INTERNATIONALLONGSHOREMEN'SASSOCIATION ATLANTICCOAST DISTRICT, AFL-CIO